Citation Nr: 0939789	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  99-18 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV)-related illness.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The Veteran currently suffers from HIV-related illness and 
there is a reasonable basis for attributing such disability 
to his military service.


CONCLUSION OF LAW

The Veteran has HIV-related illness that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran served on active duty from July 1973 to June 
1975.  He also had a period of approximately eight months of 
prior inactive service as indicated by his DD 214.  The 
Veteran's service treatment records date from October 1972 to 
June 1975.  An entry from May 1973 noted that the Veteran had 
recently given blood and was notified by the blood bank that 
his blood had the virus that can cause hepatitis.  Included 
in the STRs is a letter from a blood bank in San Francisco, 
CA, that notified the Veteran that he had donated blood in 
April 1973 and his blood had tested as reactive to the 
antigen for hepatitis.  He was advised not to donate blood 
again for transfusion purposes.  

Additional STR entries note that the Veteran was treated for 
his hepatitis on an inpatient basis twice, once in September 
1973 and again in October 1974.  The Veteran was also treated 
on three occasions for acute urethritis due to gonococci in 
November 1974, January 1975 and March 1975.  His June 1975 
separation physical examination was negative for any 
abnormality related to a sexually transmitted disease (STD).

The Veteran submitted a claim seeking entitlement to service 
connection for hepatitis in February 1997.  He was also 
seeking entitlement to nonservice-connected disability 
pension benefits.  He listed his being diagnosed as being 
HIV+ in 1995.

Records from the Michigan Department of Corrections, for the 
period from April 1987 to June 1997, document the Veteran as 
diagnosed as HIV+ in October 1995.  He received treatment for 
his illness thereafter.  Several entries record his history 
of hepatitis and a history of intravenous drug abuse (IVDA), 
and multiple sexual partners.  The IVDA was said to have 
occurred from the 1960's to 1980's.

The Veteran was afforded a VA general medical examination in 
October 1998.  He was given pertinent diagnoses of HIV+, 
hepatitis B surface antibody positivity, indicating past 
infection, hepatitis B surface antigen is negative, which 
shows there is no active infection, hepatitis C Ab positive, 
and macrocytic anemia.

The Veteran was granted service connection for his hepatitis 
in June 1999.  He submitted his claim for service connection 
for HIV-related illness that same month.  The Veteran said he 
felt he acquired his HIV in service, the same as his 
hepatitis.

The Veteran's claim was initially denied in March 2000.  The 
basis for the denial was that there was no evidence to show a 
plausible relationship between any current diagnosis and 
service.  

The Veteran was afforded a VA examination in December 2004.  
The examiner noted that the Veteran was first diagnosed as 
HIV+ in 1995.  He noted a history of multiple heterosexual 
sex partners and IV heroin use.  The Veteran's diagnosis of 
HIV+ was confirmed.  The examiner said that he doubted that 
the Veteran's HIV infection was acquired while in service in 
1973.

The Board remanded the case for additional development in 
January 2007.  In particular, it was requested that the 2004 
examiner provided a rationale for the opinion expressed.  The 
examiner's attention was directed to several facts 
established in the record that should be addressed.  If the 
examiner required another examination, then one should be 
scheduled.  If the 2004 examiner was not available, the 
claims folder should be reviewed by another physician with 
expertise in infectious diseases.  

The 2004 examiner provided an opinion in December 2007.  The 
opinion was listed as coming from the Chief of Infectious 
Diseases at the VA medical center (VAMC).  The examiner said 
he had reviewed the claims folder and the prior examination 
report.  The examiner concluded that it was at least as 
likely as not that the Veteran's HIV infection was related to 
service.  In so doing, he cited to the Veteran's being 
hospitalized for probable serum hepatitis in May 1973 [sic] 
(September 1973) and being treated for acute gonococcal 
urethritis from November 1974 to March 1975.  He said the 
method of acquiring HIV infection was the same as serum 
hepatitis and/or acute gonococcal urethritis.

The Appeals Management Center (AMC) sought a second opinion 
in January 2008.  The AMC wanted the examiner to address the 
Veteran's risk factors as well as the latency period of the 
virus.

A second medical opinion was provided by a different 
physician in June 2008.  The physician said that, even though 
the method of transmission of HIV, hep C, and STD were 
similar, the incubation period for HIV is usually as long as 
10-15 years.  The physician said the Veteran was in the 
military from 1973 to 1975 and was diagnosed with HIV 
infection in 1995.  This appeared to be too long a time.  The 
examiner added that it was possible that the Veteran could 
have had the HIV infection earlier than 1995 without knowing 
it.

A third opinion was provided in July 2009.  The physician 
identified himself as the section chief for infectious 
diseases at the VAMC.  He said he had reviewed the claims 
folder.  He noted the Veteran's dates of service, and the 
history of IVDA up to 1986.  He also noted the Veteran's 
treatment for STDs in service and the discovery of the 
hepatitis B infection in service.  The physician further 
recounted the Veteran's period of incarceration and diagnosis 
of HIV in October 1995.  He then provided details on specific 
measures of the Veteran's CD4 cell count for dates in 1996 
and 1997.

The physician noted that the first cases of HIV in the United 
States appeared in the mid to late 1970's and HIV was present 
in banked blood prior to 1985.  The physician said that the 
incubation period for HIV from infection to first symptoms 
was generally 7-10 years.  He said the Veteran's documented 
episodes of STDs placed him in a high risk group for 
acquisition of other disease that could be transmitted in the 
same manner - hepatitis and HIV.  He said that it was known 
that some individuals with HIV infection can progress very 
slowly, if at all, and may never have overt manifestations of 
the disease.  He concluded by saying:

So while the time period between the 
documentation of STDs and hepatitis 
and HIV infection is more than 20 
years, and no clear cases of  HIV 
infection were identified in the 
United States at the time of his 
service, it is as least as likely as 
not that he did acquire HIV while in 
service.  

VA medical opinion of July 13, 2009.  

The question of when HIV is acquired is a difficult one to 
answer.  The most recent medical opinions document that the 
time from when symptoms can first appear after infection 
ranges from 7 to 15 years.  There may not even be overt 
symptoms depending on the individual.  The examiners were 
asked to provide a professional medical opinion and opinions 
were provided by three specialists.

The first opinion, provided by the examiner from 2004, was a 
reversal from his earlier opinion.  He cited to the Veteran's 
hepatitis and STDs in service and noted that the method of 
transmission of acquiring HIV was the same.  The second 
physician opined that he thought the incubation period was 
too long in this case but tempered that by saying it was 
possible the Veteran was HIV+ prior to 1995 and did not know 
it.  The third physician provided the information that some 
individuals progress very slowly and some never have overt 
manifestations of the disease.  Even with the delay in 
diagnosis, he still believed it was at least as likely as not 
that the Veteran's HIV infection, and thus his HIV-related 
illness, was related to military service.

In light of the medical evidence of record, the Board finds 
that there is support for the conclusion that the Veteran's 
HIV-related illness is attributed to his period of active 
military service.  Consequently, on the basis of the above 
analysis, and after consideration of all of the evidence, the 
Board finds it is at least as likely as not that the 
Veteran's HIV-related illness is attributable to his active 
military service and that service connection is granted.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).



ORDER

Entitlement to service connection for HIV-related illness is 
granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


